DETAILED ACTION
This communication is responsive to application 16/555,233 as filed on 29 Aug 2019.
The instant application has a total of 14 claims pending in the application, all of which are ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The effective filing date carries priority of 6 Nov 2018.

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statements dated 08/29/2019-07/12/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Specification
The specification is objected to for the following informalities: The title of the invention is not descriptive of the claimed invention, presently titled “Information processing device, information processing method, and computer program product”.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such functional claim limitations are replete, including: 
Claim 1: An information processing device comprising: 
“an acquisition unit configured to”
“a derivation unit configured to”
“a determination unit configured to”
Claim 2: The device according to claim 1, wherein
“an execution unit configured to”
Claim 9: The device according to claim 1, wherein
“a changing unit configured to”
Claim 10: The device according to claim 1, wherein
“a learning unit configured to”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure is interpreted in light of the specification. The specification does not make it clear that the units are limited to particular embodiments. The units are illustrated by drawing Fig 3 as a block diagram and the specification merely repeats language of units further stating per PG Pub No 20200143275A1
[0047] “At least one of the acquisition unit 12A, the learning unit 12B, the derivation unit 12C, the determination unit 12D, the execution unit 12E, and the changing unit 12F may be implemented by causing a processor such as a CPU to execute a computer program, that is, by software… implemented by a combination of software and hardware”
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim limitations “acquisition unit”, “derivation unit”, “determination unit”, “execution unit”, “changing unit”, and “learning unit” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The functional units are illustrated per Fig 5 and described [0047]. Neither the specification nor the drawings describe sufficient supporting structure for each functional unit that clearly links the structure, material, or acts in performance of the entire claimed function. Accordingly, the claim is indefinite and is rejected under 35 U.S.C. 112(b). The functionality is interpreted as a combination of hardware and software. The rejection is inherited by dependent claims which fail to cure the deficiency. Thus, claims 1-12 are rejected under 35 USC 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1 and 13-14 recite the limitation "accessing the data in the first memory unit" per limitation of determination unit.  There is insufficient antecedent basis for this limitation in the claim. Remaining dependent claims fail to cure the deficiency, accordingly claims 1-14 are rejected.
Claim 12 recites the limitation "the learning unit" per preamble of claim.  There is insufficient antecedent basis for this limitation in the claim.
The terms “larger than” and “smaller than” in claims 5-7 are relative terms which renders the claim indefinite. The terms “large than” and “smaller than” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The relative nature of the claim limitations draws comparison between threshold values and information such a memory access characteristic, size of memory, or statistical information. Since the information is not clearly defined the comparison cannot be ascertained. For example, the relation between a threshold value and memory characteristic is arbitrary because characteristics are objects that may be variable. Accordingly, the claims are indefinite as the scope of relative terminology cannot be ascertained. See MPEP 2173.05(b). The deficiency is inherited by claim 8 which is rejected equally.
Claims 1-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Independent claims recite “deriving the memory access characteristic from the operation statistic information” which lacks clarity. A characteristic of a statistic information is insufficient to convey any substantive meaning regarding memory access and operations thereof. Examiner interprets the language of deriving as any functionality for predictive modeling to access a plurality of memories. Dependent claims fail to cure the deficiency and are rejected equally.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The claimed invention is drawn to memory access and uses a plurality of functional units for deriving, determining, learning etc. The drawings illustrate block diagram e.g. Fig 3 and the specification generally describes embodiments, noting per instant specification [0077] “The learning unit 12B only needs to learn the prediction model by using a publicly known learning algorithm”. Accordingly, by applicant admission, the prediction model amounts to that which is publicly known. Neither the specification nor the drawings provide sufficient detail to establish that the inventor had possession of the claimed invention at the time of filing. Accordingly, claims 1-14 are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter. Claim 14 is drawn to a computer program product comprising computer-readable medium that works with a processing circuit and memory units which can be a software system implemented by computer programs.  It fails to assert that the software system is recorded on a non-transitory computer-readable medium so as to be structurally and functionally interrelated to the medium and permit the function of the descriptive material to be realized.  A computer program is merely a set of instructions capable of being executed by a computer.  Without a computer-readable medium to realize the computer program's functionality, the computer program constitutes non-statutory functional descriptive material.  See MPEP 2106.01.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance set forth in MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories: claims 1-12 are a device/machine, claim 13 is a method/process, and claim 14 is a computer program product/article of manufacture.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims, under the broadest reasonable interpretation, recites an abstract idea. In this case, claims fall with the enumerated grouping of abstract idea being “Mental Processes”, but for the recitation of known computer components. In particular, claims recite: 
“acquire operation statistical information” (Mental Step, observation)
“derive a memory access characteristic […] from the acquired operation statistical information, based on a prediction model for deriving the memory access characteristic from the operation statistical information” (Mental Step, evaluation)
“determine an access method from among a first access method and a second access method based on the derived memory access characteristic” (Mental Step, judgment)
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—a practical application is not integrated into the judicial exception because the additional elements are as follows: 
Limitations are performed by a processing device comprising hardware processor and circuit as well as a plurality of memories which have speed difference relative to each other (i.e., hybrid memory). These hardware elements are known, even in combination. It is important to note that general computer elements that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine per MPEP 2106.05(b). The hardware elements are recited at a high level of generality such that they do not meaningfully limit the claim beyond that which one would expect to find in a semiconductor technological environment see MPEP 2106.05(e)(h). 
Limitations further recites a prediction model which, by applicant admission, is known – see instant specification [0077] “The learning unit 12B only needs to learn the prediction model 20 by using a publicly known learning algorithm” 2106.05(d). That which is already in the public domain does not render eligibility as it does not attribute inventiveness to a technical solution. Further, the solution does not convey particular transformation beyond claimed characteristics of statistics which does not provide meaningful limitation, see MPEP 2106.05(c)(e). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application in view of MPEP 2106, the additional elements of using hardware processor, circuit and hybrid memory to perform the abstract idea of memory access amounts to known computer elements common to the technological environment. Evidentiary support of finding is noted by reference to Chung et al., US PG Pub No 20180232173A1 cover page, Fig 1.
The claims are not patent eligible. This rejection applies equally to independent claims 13-14 as well as to dependent claims 2-12. Dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Dependent claim 2 discloses executing transfer of data between memories. This is understood functionality of technological environment, again see Chung Fig 1 “page migration” for DRAM-PRAM.
Dependent claim 3 discloses in the alternative statistical information being memory size or TLB miss. Necessarily, memory has some size which is inherent of memory and thus does not meaningfully limit the claim.
Dependent claim 4 discloses memory size “per unit period”. Time period? Cycles period? Once again, the arbitrary language does not convey functionality beyond the inherent. MPEP 2106.05(e)
Dependent claims 5-8 disclose thresholding techniques. The thresholding is relative to characteristics and statistical information without clear indication of what exactly is being compared to a threshold and more importantly, why. The significance of any of the thresholding is not made apparent. The functionality is considered part of the abstract idea, a step of evaluation.
Dependent claim 9 discloses changing memory size upon choice of memory access. As claimed, the “access method is chosen” emphasis chosen is no more than design choice whereupon size of memory may logically be changed, for example saving a file to the cloud.
Dependent claims 10-12 disclose training with “pieces of training data” and “at least twice” for each instruction of an application. Assuming the limitations have any meaning at all based on the generic language, a common textbook for machine learning is cited herein, see per Goodfellow et al., “Deep Learning” in support of known concepts for prediction replete with training.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by: 
Ray et al., US PG Pub No 20200019506A1, hereinafter Ray.
With respect to claim 1, Ray teaches: 
An information processing device {Ray discloses a computer system with predictive acceleration for memory access, see cover page Figs 4 and 7, [0014], [0026-27]} comprising: 
a hardware processor {Ray [0059] “one or more processors” e.g. illustrated Fig 1:117/118 and/or Fig 7:602} configured to function as: 
an acquisition unit configured to acquire operation statistical information on a processing circuit {Ray Fig 5 steps of Receive to include usage history data and time period e.g., [0097-0102], [0087] time period and/or access history are exemplar operation statistical information, and circuitry is replete for memory control read/write, Figs 1-2 described [0020-23], [0057-59]}; 
a derivation unit configured to derive a memory access characteristic of the processing circuit from the acquired operation statistical information, based on a prediction model for deriving the memory access characteristic from the operation statistical information {Ray illustrates Fig 4:269 “Prediction Model” described throughout, e.g., [0088] “prediction model 269 can be continuously trained to minimize the prediction errors based on the most recent time period of usages” where the time period is an operation statistic information and usage conveys memory access, so-titled and further supported at [0027-33], [0086-88], [0105-0112]. A “characteristic” may be with regard to aspects of model 269 such as feedback, error/accuracy, threshold or policy based rule}; and 
a determination unit configured to determine an access method from among a first access method and a second access method based on the derived memory access characteristic, the first access method transferring data in a second memory unit to a first memory unit and accessing the data in the first memory unit, the second access method accessing data in the second memory unit, an access speed of the second memory unit from the processing circuit being slower than that of the first memory unit {Ray illustrates heterogeneous (first/second type) memory units for access Figs 2:205/209 and/or Fig 1:109 such that “speed” of memory types A/B may be faster or slower relative to each other per [0037-42], [0026-27,22] hence cover page Fig 4:271/273 “Faster Memory… Slower Memory” where [0031] “In response to the engine prediction… arrangement improves the data access speed”. The determination may include “remapping” memory pages between faster memory and slower memory, also referred to as “predictive loading and/or unloading” [0026,16], and/or “predictive pre-fetching” [0076], Fig 5}.

With respect to claim 2, Ray teaches the device according to claim 1, wherein 
	the hardware processor is further configured to function as an execution unit configured to execute, in accordance with the determined access method, transfer of the data from the second memory unit to the first memory unit and access to the data in the first memory unit, or access to the data in the second memory unit {Ray [0049] “controller X 227 can be provided in the memory module 205 to manage data transfer between the memory of type A 221 and the memory of type B 223” which is task within predictive loop Fig 5:289 loading memory pages from slow memory to fast memory, as is described throughout e.g., [0016], [0027], [0072] “loading and/or transferring the page of data from the slower memory to the faster before the request to use the page, which accelerates the data access”}.

With respect to claim 10, Ray teaches the device according to claim 1, wherein 
	the hardware 341301 0020648-US-A(PTBA-1 9123-US)Status: Finalprocessor is further configured to function as a learning unit configured to learn the prediction model by using a training data set including a plurality of pieces of training data indicating correspondence between the operation statistical information and the memory access characteristic {Ray Fig 5 illustrates training iteratively, training is noted throughout e.g. comprising information described [0086] which includes page access history, page attributes, logical relations among the pages etc. which may be claimed “pieces of training”. Ray’s training is over a time period (hence [0079] “sequence of pages”) and a correspondence between information and characteristic may be a continuously adapted training to include difference between prediction and actual where error/accuracy is evaluated for predictive feedback [0030,32], [0088]}.

With respect to claim 13, the rejection of claim 1 is incorporated. The difference in scope being a method to perform the limitations of claim 1. Ray discloses “methodologies” in performance of the above described functionalities, see [0128-0134], Figs 5-6. The remainder of the claim is rejected for the same rationale as claim 1.

With respect to claim 14, the rejection of claim 1 is incorporated. The difference in scope being a computer program product comprising computer-readable medium to perform the limitations as in claim 1. Ray discloses “non-transitory computer storage medium” and software in performance of the above described functionalities, see [0128,0133-34], Fig 7:624. The remainder of the claim is rejected for the same rationale as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of 
Papadopoulou, Misel-Myrto “Address Translation Optimization for Chip Multiprocessors” hereinafter Papadopoulou.
With respect to claim 3, Ray teaches the device according to claim 1, wherein 
the operation statistical information includes at least one of a physical memory size allocated to an application that is being executed by the processing circuit {Ray [0033] “predictions can be made at least in part using… and/or the logical relations between pages (and pages of different size)” teaches size of memory pages as a statistical basis for prediction, application programs for execution are [0071]},
Ray further illustrates Fig 4:269 “Translation Lookaside Buffer (TLB)” described [0084]
However, TLB is not expressly denoted as miss.
Papadopoulou teaches
and operation statistical information related to a translation lookaside buffer (TLB) miss {Papadopoulou [P.83 Sect4.7.5] “TLBpred” with “TLBMissPenalty” and Equations specifying speedup optimization, emphasis  TLBMiss penalty is an operation statistical information for prediction as memory speed optimization. See also [P.136] “TLB misses > threshold_misses”, [P.45] “heterogeneous memory”}.
	Papadopoulou is directed to memory optimization with heterogeneous memory architectures thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use statistical information for TLBMiss for prediction as in Papadopoulou in combination with Ray for the motivation of modeling performance and speedup where improved performance is benchmarked [P.84] Fig 4.13. 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of 
John et al., US PG Pub No 20180260323A1 hereinafter John.
With respect to claim 4, Ray teaches the device according to claim 1, wherein 
	the memory access characteristic indicates a memory size used by the processing circuit per unit period {Ray Fig 5 iterative loop over time period with respect to pages in memory, the pages refer to a memory size, see [0033], [0077-78], [0086], [0104]}.
	John is further cited to support that memory size may be count/number of pages (per epoch), see dynamic thresholding [0040], [0052] and Fig 5.
	John is directed to heterogeneous memory access systems thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify the periods of Ray according to memory size of John for the motivation of determining a migration of pages with consideration of access density (John [0052]).

With respect to claim 9, Ray teaches the device according to claim 1, wherein 
	the hardware processor is further configured to function as a changing unit configured to change an available memory size of the first memory unit when the first access method is chosen {Ray [0029-31] “allocated page in the faster set of memory” allocation is changing memory size}.
	Additionally, John is noted in support as disclosing evicting pages, memory density and allocation [0040], [0052] Figs 3/5. The motivation for combination is per claim 4, applied equally.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ray and John in view of 
Liu et al., “Largepages Supported Hierarchical DRAM/NVM Hybrid Memory System” hereinafter Liu.
With respect to claim 5, the combination of Ray and John teaches the device according to claim 4, wherein 
	Ray further teaches thresholding the time gap with smaller/larger than criteria for fetch/unload.
	Liu teaches:
the determination unit chooses the second access method when the derived memory access characteristic is larger than a first threshold, and chooses the first access method when the memory access characteristic is equal to or smaller than the first threshold {Liu [P.2057] Fig 6 flowchart illustrates decision point for hotness threshold which may lead to “Access DRAM” vs “Access NVM” decision point includes operand “ > ” with respect to threshold for hybrid memory system}.
	Liu is directed to hybrid memory system access thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify the threshold of Ray according the DRAM/NVM Access decision point so illustrated by Liu as applying known techniques to known methods to yield predictable results and/or for the motivation “to adapt to the diversifying and dynamic memory access patterns” (Liu [Abstract], Fig 4).

With respect to claim 6, the combination of Ray, John and Liu teaches the device according to claim 5, wherein 
	the first threshold is a value equal to or larger than a size of the first memory unit available to the processing circuit {John [0040] “threshold is dynamically adjusted at each epoch boundary, so that the number of pages selected is close to the number of pages that can be accommodated in memory” accommodates memory according to number of pages (size of memory). Similarly [0052] “threshold… determine whether the page should be migrated”, as well as Figs 1:105, 5:530/550 and [0061] “migration cost is amortized”}. See also Ray [0087] thresholding wrt larger/smaller than.

Claims 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ray and Liu in view of 
Li et al., “Utility-Based Hybrid Management” hereinafter Li.
With respect to claim 7, Ray teaches the device according to claim 1, wherein 
	the determination unit chooses the second access method when a ratio of the memory access characteristic with respect to a total value of physical memory sizes allocated to one or more applications related to the acquired operation statistical information is larger than a second threshold, and chooses the first access method when the ratio is equal to or smaller than the second threshold {Li  [P.157] Eqs.3-4 detail Ratio of read/write memory requests sampled and total value is per notation ∑ summation, the ratio is weighted per [P.158] Eq.10. Hybrid memory controller for accessing hybrid memories is illustrated Fig 1 and threshold for migrating pages therebetween is [P.158] Alg.1. Note also [P.160 Sect5.2] weighted speedup and max slowdown}.
	Li is directed to hybrid memory systems thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use Li’s technique in combination for the motivation of determining stall time reduction (Li [P.157 Sect4.2.1], [P.154 Sect.3]).

With respect to claim 8, Ray teaches the device according to claim 7. Li teaches wherein 
	the second threshold is 1/N of the total value (N is an integer of 2 or more) {Li discloses per [P.157] Eq.3 details “1/N” where N is number of read and write requests to be sampled and which is summated over total value as notation ∑ per Eq.4}.

With respect to claim 11, Ray teaches the device according to claim 10. Li teaches wherein 
	the training data indicates correspondence between the operation statistical information and the memory access characteristic for each instruction unit of an application {Li discloses [P.158] Alg.1 the loops include calculated utility/benefit and estimated speeedup over weighted reads and writes, weighting is a training task, and at Eq.10 “For every sampling period (30 cycles in our experiments) we monitor both the outstanding read/write requests Nread and Nwrite for each application” similarly at [P.160 Sect5.2] “instructions completed per cycle (IPC)… Weighted speedup first weights the performance of each application” emphasis added, each application with instructions per cycle and weighted read/writes}. Status: Final
	A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to include the technique of Li for Ray’s training because “we need to estimate (1) by how much the latency reduction from migration would reduce the individual application’s execution time (i.e., the application’s stall reduction time), and (2) by how much the application’s stall time reduction translates to an improvement in overall system performance” (Li [P.154 Sect.3])

With respect to claim 12, the combination of Ray and Li teaches the device according to claim 11, wherein 
	the learning unit executes an application for learning at least twice, acquires the operation statistical information in first execution of the application, acquires the memory access characteristic in second execution of the application, and generates, for each instruction unit of the application, the training data indicating correspondence between the acquired operation statistical information and the acquired memory access characteristic {Ray Fig 5 training/learning loop repeats over subsequent time periods corresponding to a second execution, application programs are described [0071] and predictions comprise generated information [0113]}. Additionally, Li teaches cycles/intervals for weighted performance model and algorithm, see [P.156 Sect.4] “each interval (1 million cycles” which conveys at least twice. The functionality of and motivation of Li per claim 11 is applied equally.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wang, Xiaoyuan “Supporting Superpages and Lightweight Page Migration in Hybrid Memory Systems” arXiv: 1806.00776v1 see [P.5 Sect.C] migration benefit calculation per time period.
Yoon et al., “A Memory Controller with Row Buffer Locality Awareness for Hybrid Memory Systems” arXiv: 1804.11040v1 see [P.4 Sect2.3] dynamic threshold, migration benefit

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124